Exhibit 10.2

EXECUTION VERSION

MGM RESORTS INTERNATIONAL

RESTRICTED STOCK UNITS AGREEMENT

 

 

No. of Restricted Stock Units:                             

This Agreement (including its Exhibit, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and James J. Murren (the “Participant”) with an effective date of
October     , 2016.

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the Company’s
2005 Omnibus Incentive Plan, as amended (the “Plan”), which provides for the
granting of Restricted Stock Units (as that term is defined in Section 1 below)
to selected service providers. Capitalized terms used and not defined in this
Agreement shall have the same meanings as in the Plan.

B. The Board believes that the grant of Restricted Stock Units will stimulate
the interest of selected employees in, and strengthen their desire to remain
with, the Company or a Parent or Subsidiary (as those terms are hereinafter
defined).

C. The Compensation Committee of the Board (the “Committee”) has authorized the
grant of Restricted Stock Units to the Participant pursuant to the terms of the
Plan and this Agreement.

D. The Committee and the Participant intend that the Plan and this Agreement
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and shall supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future) which relate to the subject matter hereof.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Code” means the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

1.2 [Intentionally Omitted.]

1.3 [Intentionally Omitted.]

1.4 “Employer” means the Company, the Subsidiaries and any Parent and affiliated
companies, but specifically excludes Tracinda Corporation, its stockholder or
stockholders, and its subsidiaries.

1.5 “Employer’s Good Cause” shall have the meaning given such term or a
comparable term in the Participant’s employment agreement with the Company
entered into as of October 3, 2016, as amended.

1.6 “Fair Market Value” means the closing price of a share of Stock reported on
the New York Stock Exchange (“NYSE”) or other applicable established stock
exchange or over the counter market on the applicable date of determination, or
if no closing price was reported on such date, the first trading day immediately
preceding the applicable date of determination on which such a closing price was
reported. In the event shares of Stock are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

1.7 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.8 [Intentionally Omitted.]

1.9 “Restricted Stock Unit” means an award granted to a Participant pursuant to
Article 8 of the Plan, except that no shares of Stock are actually awarded or
granted to the Participant on the date of grant.

1.10 “Section 409A” means Section 409A of the Code, and the regulations and
guidance promulgated thereunder to the extent applicable.

1.11 “Stock” means the Company’s common stock, $.01 par value per share.

1.12 “Subsidiary” means a subsidiary corporation of the Company as defined in
Section 424(f) of the Code or corporation or other entity, whether domestic or
foreign, in which the Company has or obtains a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise.

2. Grant to Participant. The Company hereby grants to the Participant, subject
to the terms and conditions of the Plan and this Agreement, an award of
                    Restricted Stock Units. Except as otherwise set forth in the
Plan or this Agreement, (i) each Restricted Stock Unit represents the right to
receive one (1) share of Stock at the time set forth in Section 3.2, (ii) unless
and until the Restricted Stock Units have vested in accordance with the terms of
this Agreement, the Participant shall not have any right to delivery of the
shares of Stock underlying such Restricted Stock Units or any other
consideration in respect thereof and (iii) each Restricted Stock Unit that vests
shall be paid to the Participant at the time set forth in Section 3.2.

 

2



--------------------------------------------------------------------------------

3. Terms and Conditions.

3.1 Vesting. The Restricted Stock Units shall vest on December 31, 2021,
provided that, upon termination of employment with the Employer for any reason
prior to December 31, 2021, the unvested portion of the Restricted Stock Units
shall be forfeited without any consideration.

3.2 Payment Following Termination. Upon termination of employment with the
Employer at any time on or after December 31, 2021, and subject to Section 19.2,
the vested Restricted Stock Units shall be delivered within thirty (30) days
following the date of such termination, unless you were terminated for
Employer’s Good Cause. For this purpose, if within thirty (30) days after
termination of your employment for any reason, whether by you or by Employer,
including your retirement, the Committee determines that any occurrence set
forth in the definition of Employer’s Good Cause has occurred, such termination
shall, at the election of the Committee in its discretion, be treated as
termination for Employer’s Good Cause, so long as Employer provides you with
written notice of such determination specifying the alleged failure or breach no
later than the last day of such 30-day period.

3.3 Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion, of the Participant’s unvested
Restricted Stock Units at any time, subject to the terms of the Plan and this
Agreement. If so accelerated, the Restricted Stock Units will be considered as
having vested as of the date specified by the Committee or an applicable written
agreement but the Committee will have no right to accelerate any payment under
this Agreement if such acceleration would cause this Agreement to fail to comply
with Section 409A.

3.4 No Rights as a Stockholder. Participant will have no rights as a stockholder
with respect to any shares of Stock subject to Restricted Stock Units until the
Restricted Stock Units have vested and shares of Stock relating thereto have
been issued and recorded on the records of the Company or its transfer agent or
registrars.

3.5 Limits on Transferability. The Restricted Stock Units granted under this
Agreement may be transferred solely to a trust in which the Participant or the
Participant’s spouse control the management of the assets. With respect to
Restricted Stock Units, if any, that have been transferred to a trust,
references in this Agreement to vesting related to such Restricted Stock Units
shall be deemed to include such trust. Any transfer of Restricted Stock Units
shall be subject to the terms and conditions of the Plan and this Agreement and
the transferee shall be subject to the same terms and conditions as if it were
the Participant. No interest of the Participant under this Agreement shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

3.6 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or any similar change affecting the
Stock the Committee will make appropriate and proportionate adjustments
(including relating to the Stock, other securities, cash or other consideration
which may be acquired upon vesting of the Restricted Stock Units) that it deems
necessary to the number and class of securities subject to the Restricted Stock
Units and

 

3



--------------------------------------------------------------------------------

any other terms of this Agreement. Any adjustment so made shall be final and
binding upon the Participant.

3.7 No Right to Continued Performance of Services. The grant of the Restricted
Stock Units does not confer upon the Participant any right to continue to be
employed by the Company or any of its affiliates (including, without limitation,
any Parent or Subsidiary) nor may it interfere in any way with the right of the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) for which the Participant performs services to terminate the
Participant’s employment at any time.

3.8 Compliance With Law and Regulations. The grant and vesting of Restricted
Stock Units and the obligation of the Company to issue shares of Stock under
this Agreement are subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to the Participant and to approvals by any government or regulatory
agency as may be required. The Company shall not be required to issue or deliver
any certificates for shares of Stock prior to (A) the listing of such shares on
any stock exchange on which the Stock may then be listed and (B) the completion
of any registration or qualification of such shares under any federal or state
law, or any rule or regulation of any government body which the Company shall,
in its sole discretion, determine to be necessary or advisable.

3.9 Corporate Transaction. Upon the occurrence of a reorganization, merger,
consolidation, recapitalization, or similar transaction, unless otherwise
specifically prohibited under applicable laws or by the applicable rules and
regulations of any governing governmental agencies or national securities
exchanges, the Committee is authorized (but not obligated) to make adjustments
in the terms and conditions of the Restricted Stock Units, including without
limitation the following (or any combination thereof): (i) continuation or
assumption of the Restricted Stock Units by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its
parent; (ii) substitution by the surviving company or corporation or its parent
of an award with substantially the same terms for the Restricted Stock Units;
(iii) accelerated vesting with respect to the Restricted Stock Units immediately
prior to the occurrence of such event and payment to the Participant within
thirty (30) days thereafter; and (iv) cancellation of all or any portion of the
Restricted Stock Units for fair value (in the form of cash or its equivalent
(e.g., by check), other property or any combination thereof) as determined in
the sole discretion of the Committee and which value may be zero (if the fair
value of the underlying stock is zero), and payment to the Participant within
thirty (30) days thereafter.

4. Investment Representation. The Participant must, within five (5) days of
demand by the Company furnish the Company an agreement satisfactory to the
Company in which the Participant represents that the shares of Stock acquired
upon vesting are being acquired for investment. The Company will have the right,
at its election, to place legends on the certificates representing the shares of
Stock so being issued with respect to limitations on transferability imposed by
federal and/or state laws, and the Company will have the right to issue “stop
transfer” instructions to its transfer agent.

5. Participant Bound by Plan. The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
as amended from time to time.

 

4



--------------------------------------------------------------------------------

6. Withholding. The Company or any Parent or Subsidiary shall have the right and
is hereby authorized to withhold, any applicable withholding taxes in respect of
the Restarted Stock Units awarded by this Agreement, their grant, vesting or
otherwise, and to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such withholding
taxes, which may include, without limitation, reducing the number of shares
otherwise distributable to the Participant by the number of shares of Stock
whose Fair Market Value is equal to the amount of tax required to be withheld by
the Company or a Parent or Subsidiary as a result of the vesting or settlement
or otherwise of the Restricted Stock Units.

7. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to the Participant must be addressed to the Participant at the Participant’s
last address on the records of the Company, subject to the right of either party
to designate at any time hereafter in writing some other address. Any notice
shall be deemed to have been duly given on personal delivery or three (3) days
after being sent in a properly sealed envelope, addressed as set forth above,
and deposited (with first class postage prepaid) in the United States mail.

8. Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter hereof and shall
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied, and including, without limitation,
any employment agreement between the Participant and the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) whether
previously entered into, currently effective or entered into in the future that
includes terms and conditions regarding equity awards) which relate to the
subject matter hereof.

9. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed a waiver of any other or subsequent breach or condition whether of like
or different nature.

10. Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Restricted Stock Units
pursuant to this Agreement.

11. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

12. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

13. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

14. Clawback Policy. By accepting this award the Participant hereby agrees that
this award and any other compensation paid or payable to the Participant is
subject to Company’s

 

5



--------------------------------------------------------------------------------

Policy on Recovery of Incentive Compensation in Event of Financial Restatement
(or any successor policy) as in effect from time to time, and that this award
shall be considered a bonus for purposes of such policy. In addition, the
Participant agrees that such policy may be amended from time to time by the
Board in a manner designed to comply with applicable law and/or stock exchange
listing requirements. The Participant also hereby agrees that the award granted
hereunder and any other compensation payable to the Participant shall be subject
to recovery (in whole or in part) by the Company to the minimum extent required
by applicable law and/or stock exchange listing requirements.

15. Amendment. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto; provided that the Company may
alter, modify or amend this Agreement unilaterally if such change is not
materially adverse to the Participant or to cause this Agreement to comply with
applicable law.

16. Severability. The provisions of this Agreement are severable and if any
portion of this Agreement is declared contrary to any law, regulation or is
otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

17. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

18. Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

19. Tax Treatment; Section 409A. The Participant shall be responsible for all
taxes with respect to the Restricted Stock Units. Notwithstanding the forgoing
or any provision of the Plan or this Agreement:

19.1 The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision. However, the Company makes no guarantee regarding the tax treatment
of the Restricted Stock Units and none of the Company, its Parent, Subsidiaries
or affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

19.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon

 

6



--------------------------------------------------------------------------------

or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If the Participant is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of the Participant, and
(ii) the date of the Participant’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 19.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
on the first business day following the expiration of the Delay Period to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

19.3 For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

*        *        *

[The remainder of this page is left blank intentionally.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Units
Agreement as of the date first written above.

 

MGM RESORTS INTERNATIONAL By:  

 

Name:

Title:

  PARTICIPANT By:  

 

Name:   James J. Murren

[Signature Page to Restricted Stock Units Agreement]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1. Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2. Claims Subject to Arbitration. This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3. Non-Waiver of Substantive Rights. This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4. Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 7 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

5.

Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened.



--------------------------------------------------------------------------------

The parties shall select one arbitrator from among a list of three qualified
neutral arbitrators provided by JAMS. If the parties are unable to agree on the
arbitrator, each party shall strike one name and the remaining named arbitrator
shall be selected.

 

6. Representation/Arbitration Rights and Procedures:

 

  a. Participant may be represented by an attorney of his/her choice at his/her
own expense.

 

  b. The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

  c. The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

  d. The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

  e. The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

  f. The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

  g. Any arbitration hearing or proceeding shall take place in private, not open
to the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment



--------------------------------------------------------------------------------

  upon an award rendered by the arbitrator may be entered in any court having
competent jurisdiction.

 

  a. Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

  b. In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8. Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9. The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10. The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11. Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Agreement to which this is Exhibit A.

 

12. If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*        *        *

[The remainder of this page is left blank intentionally.]